Title: 20th.
From: Adams, John Quincy
To: 


       Mr. Deane, of Falmouth preach’d here this day, in the forenoon from Matthew. XI. 29. Take my yoke upon you, and learn of me; for I am meek and lowly in heart; and ye shall find rest unto your souls, and in the afternoon from Luke XVI. 31. And he said unto him, If they hear not Moses and the prophets, neither will they be persuaded though one rose from the dead. A whining sort of a Tone was employ’d by Mr. Deane, which would have injured the Sermons if they had been good. 
         
          For what’s a Sermon, good or bad
          If a man reads it like a lad,
         
         but Mr. Deane’s Sermons, were not hurt by his manner of speaking them.
      